Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.
The Objection to the Specification is withdrawn due to Applicant’s current amendment.
The Claim Objection is withdrawn due to Applicant’s current amendment.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) a user interface (UI) layer, wherein the [[ui]] UI layer provides an interface for at least one of the following: a maker, wherein the maker is enabled open an order with a creation of an order object, a taker, wherein the taker is enabled to accept the order and complete the order object, and a bounty hunter, wherein the bounty hunter is enabled to access the order object and trigger a liquidation of the order, a relay layer, wherein the relay layer is configured to perform at least one of the following: broadcast the order object, receive an acceptance and completion of the order object, and relay the order object to a protocol and an oracle interface smart contract for interfacing with at least one oracle smart contract, 2S/N: 16/237,652 wherein the protocol layer is comprised of at least one node in a blockchain network wherein the at least one node is associated with at least one smart contract, wherein the at least one smart contract is comprised of computer code designed to execute in accordance to order object parameters, upon at least one triggering event.   The claims are drawn to trading, which a fundamental economic practice, using a computer as a tool.  A fundamental economic practice falls under the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
This judicial exception is not integrated into a practical application. The claims recite the additional element of a node (computer).  The node is merely being associated with computer programs and data that amounts to no more than mere instructions to apply the exception using a computer as a tool.  Therefore, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.   
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional element of using a node amounts to more than mere instructions to apply the exception using a computer as a tool.  Mere instructions to apply an exception using a computer as a tool cannot provide an inventive concept.
The dependent claims are only further narrowing the abstract idea.  The claims are not patent eligible.


Conclusion
See PTO-892.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMICA L NORMAN whose telephone number is (571)270-1371.  The examiner can normally be reached on Mon-Thur 9:30am-8p EST, with Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SAMICA L. NORMAN
Primary Examiner
Art Unit 3697



/SAMICA L NORMAN/Primary Examiner, Art Unit 3697